Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-19-00209-CV

SCHERTZ BANCSHARES CORPORATION, Individually and d/b/a Schertz Bank & Trust,
     Schertz Bank & Trust, and Mustang Valley Estates Homeowners Association,
                                    Appellants

                                                v.

  Scott BURRIS, Ashley Burris, Wayne Burris, Lee Burris, Kenneth Davis, Cece Davis, Amy
   Wilson, Mike Wilson, Daryl Green, Cathy Green, Ken Helgren, Michele Helgren, Robert
  Hudson, Cliff Jackson, Mamie Jackson, William Merrill, Tonya Spells, Quinton Perry, Angie
  Perry, Kenneth Shields, Tamara Shields, Latoya Siples, Clinton Siples, and Michelle Siples,
                                          Appellees

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 12-1512-CV
                           Honorable William Old, Judge Presiding

     BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE WATKINS

         In accordance with this court’s opinion of this date, the trial court’s order denying
appellants’ plea to the jurisdiction and denying appellants’ motion for summary judgment with
respect to appellees’ enforcement claim is AFFIRMED; the trial court’s order denying appellants’
plea to the jurisdiction and denying appellants’ motion for summary judgment is REVERSED as
to all of appellees’ other claims and judgment dismissing all of appellees’ claims other than their
enforcement claim is RENDERED in favor of appellants. The cause is remanded for further
proceedings consistent with this opinion.

       It is ORDERED that costs are assessed against the party that incurred them.

       SIGNED January 2, 2020.


                                                 _____________________________
                                                 Rebeca C. Martinez, Justice